SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1325
KA 11-01166
PRESENT: SCUDDER, P.J., FAHEY, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

KASIEM WILLIAMS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID PANEPINTO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered June 3, 2011. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of manslaughter in the first degree (Penal
Law § 125.20 [1]). We reject defendant’s contention that Supreme
Court abused its discretion in denying defendant’s motion to withdraw
his plea of guilty. “ ‘Permission to withdraw a guilty plea rests
solely within the court’s discretion . . . , and refusal to permit
withdrawal does not constitute an abuse of that discretion unless
there is some evidence of innocence, fraud, or mistake in inducing the
plea’ ” (People v Pillich, 48 AD3d 1061, 1061, lv denied 11 NY3d 793;
see People v Alexander, 97 NY2d 482, 485-486). Moreover, a court does
not abuse its discretion in denying a motion to withdraw a guilty plea
where the defendant’s allegations in support of the motion are belied
by the defendant’s statements during the plea proceeding (see People v
Beaty, 303 AD2d 965, 965, lv denied 100 NY2d 559; People v Rickard,
262 AD2d 1073, 1073, lv denied 94 NY2d 828). Here, defendant’s claim
of confusion regarding the crime to which he was pleading guilty as
well as his claim of innocence are belied by the statements he made
under oath during the plea colloquy (see Rickard, 262 AD2d at 1073).
Contrary to defendant’s further contention, the record establishes
that he knowingly, voluntarily and intelligently waived the right to
appeal (see generally People v Lopez, 6 NY3d 248, 256), and that valid
waiver forecloses any challenge by defendant to the severity of the
                                 -2-                          1325
                                                         KA 11-01166

sentence (see id. at 255; People v Lococo, 92 NY2d 825, 827).




Entered:   February 1, 2013                    Frances E. Cafarell
                                               Clerk of the Court